                                                Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 1 of 19



                                           1   LAURENCE PULGRAM (CSB No. 115163)
                                               lpulgram@fenwick.com
                                           2   TYLER NEWBY (CSB No. 205790)
                                               tnewby@fenwick.com
                                           3   MOLLY MELCHER (CSB No. 272950)
                                               mmelcher@fenwick.com
                                           4   CIARA N. MCHALE (CSB No. 293308)
                                               cmchale@fenwick.com
                                           5   FENWICK & WEST LLP
                                               555 California Street, 12th Floor
                                           6   San Francisco, CA 94104
                                               Telephone:     415.875.2300
                                           7   Facsimile:     415.281.1350

                                           8   Attorneys for Defendant
                                               SYMANTEC CORPORATION
                                           9

                                          10                                 UNITED STATES DISTRICT COURT
                                          11                            NORTHERN DISTRICT OF CALIFORNIA
                                          12                                    SAN FRANCISCO DIVISION
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13

                                          14   MONTGOMERY BEYER, and LINDA                   Case No.: 3:18-cv-02006-EMC
                                               CHESLOW, Individually and on Behalf of all
                                          15   Others Similarly Situated,                    DEFENDANT SYMANTEC
                                                                                             CORPORATION’S REPLY IN
                                          16                    Plaintiff,                   SUPPORT OF ITS MOTION TO
                                                                                             DISMISS PLAINTIFFS’ FIRST
                                          17         v.                                      AMENDED COMPLAINT
                                          18   SYMANTEC CORPORATION,                         Date:       February 14, 2019
                                                                                             Time:       1:30 p.m.
                                          19                    Defendant.                   Dept:       Courtroom 5, 17th Floor
                                                                                             Judge:      The Hon. Edward M. Chen
                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                                      Case No.: 3:18-cv-02006-EMC
                                                    Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 2 of 19



                                           1                                                       TABLE OF CONTENTS

                                           2                                                                                                                                               Page

                                           3   INTRODUCTION .......................................................................................................................... 1

                                           4   ARGUMENT .................................................................................................................................. 2

                                           5   I.        PLAINTIFFS LACK ARTICLE III STANDING .............................................................. 2

                                           6   II.       PLAINTIFFS’ FRAUD CLAIMS SHOULD BE DISMISSED ......................................... 6

                                           7             A.         Plaintiffs Fail to Identify Any False, Actionable, Non-Puffing
                                                                    Statement upon which They Relied ........................................................................ 6
                                           8
                                                         B.         Symantec Did Not Have a Duty to Disclose ........................................................... 8
                                           9
                                               III.      PLAINTIFFS’ REMAINING CLAIMS SHOULD BE DISMISSED FOR
                                          10             FAILURE TO STATE A CLAIM AS A MATTER OF LAW......................................... 10

                                          11             A.         Plaintiffs Fail to State a Claim Under the Song-Beverly Warranty Act ............... 10

                                          12                        1.         Plaintiffs Fail to Establish the Software was Unfit for Ordinary
F ENWICK & W EST LLP




                                                                               Use ............................................................................................................ 11
                       ATTORNEYS AT LAW




                                          13
                                                                    2.         Plaintiffs Fail to Establish They Purchased the Software in
                                          14                                   California .................................................................................................. 12

                                          15             B.         Plaintiffs Fail to State a Claim Under the UCL .................................................... 14

                                          16             C.         Plaintiffs Fail to State a Claim for Quasi-Contract/Unjust Enrichment ................ 15

                                          17   IV.       CONCLUSION ................................................................................................................. 15

                                          18

                                          19

                                          20

                                          21

                                          22

                                          23

                                          24

                                          25

                                          26

                                          27

                                          28
                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                                                i                                 Case No.: 3:18-cv-02006-EMC
                                                 Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 3 of 19



                                           1                                                  TABLE OF AUTHORITIES

                                           2                                                                                                                                  Page(s)

                                           3   CASES

                                           4   Ambers v. Beverages & More, Inc.,
                                                 236 Cal. App. 4th 508 (2015) ...................................................................................................13
                                           5
                                               Cahen v. Toyota Motor Corp.,
                                           6      147 F. Supp. 3d 955 (N.D. Cal. 2015) ........................................................................................3

                                           7   Cahen v. Toyota Motor Corp.,
                                                  717 F. App’x 720 (9th Cir. 2017) ..................................................................................... passim
                                           8
                                               Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co.,
                                           9      20 Cal. 4th 163 (1999) ..............................................................................................................15

                                          10   Collins v. eMachines, Inc.,
                                                  202 Cal. App. 4th 249 (2011) .....................................................................................................9
                                          11
                                               Cullen v. Netflix, Inc.,
                                          12      880 F. Supp. 2d 1017 (N.D. Cal. 2012) ....................................................................................14
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Darling v. Green,
                                                  No. CV 12-362 PSG (SPX), 2013 WL 11323320 (C.D. Cal. Sept. 25, 2013) .........................13
                                          14
                                               Hadley v. Kellogg Sales Co.,
                                          15      243 F. Supp. 3d 1074 (N.D. Cal. 2017) ....................................................................................14

                                          16   Haskins v. Symantec Corp.,
                                                  No. 13-CV-01834-JST, 2014 WL 2450996 (N.D. Cal. June 2, 2014)......................................15
                                          17
                                               Haskins v. Symantec Corp.,
                                          18      No. 13-CV-01834-JST, 2013 WL 6234610 (N.D. Cal. Dec. 2, 2013) ...............................14, 15

                                          19   Hauck v. Advanced Micro Devices, Inc.,
                                                  No. 18-CV-00447-LHK, 2018 WL 5729234 (N.D. Cal. Oct. 29, 2018) ..................................12
                                          20
                                               Hodsdon v. Mars, Inc.,
                                          21      891 F.3d 857 (9th Cir. 2018).......................................................................................8, 9, 10, 15

                                          22   In re Actimmune Mktg. Litig., No. C 08–02376 MHP, 2009 WL 3740648 (N.D.
                                                   Cal. Nov. 6, 2009),
                                          23        aff’d, 464 F. App’x 651 (9th Cir. 2011) ...................................................................................14

                                          24   In re Apple Inc. Device Performance Litig.,
                                                   No. 18-md-02827-EJD, 2018 WL 2404986 (N.D. Cal. Oct. 1, 2018) ....................................7, 8
                                          25
                                               In re Apple Processor Litig.,
                                          26       No. 5:18-cv-00147-EJD, 2019 WL 79035 (N.D. Cal. Jan. 2, 2019) ..............................1, 2, 3, 4

                                          27   In re Carrier IQ, Inc.,
                                                   78 F. Supp. 3d 1051 (N.D. Cal. 2015) ......................................................................................11
                                          28

                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                                            ii                             Case No.: 3:18-cv-02006-EMC
                                                 Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 4 of 19


                                                                                                TABLE OF AUTHORITIES
                                           1                                                          (Continued)

                                           2                                                                                                                                       Page(s)

                                           3   In re Chrysler-Dodge-Jeep Ecodiesel Mktg., Sales Practices and Prod. Liab. Litig.,
                                                   295 F. Supp. 3d 927 (N.D. Cal. 2018) ........................................................................................5
                                           4
                                               In re LinkedIn User Privacy Litig.,
                                           5       No. 5:12-cv-03088-EJD, 2014 WL 1323713 (N.D. Cal. Mar. 28, 2014) ...................................4
                                           6   Kowalsky v. Hewlett-Packard Co.,
                                                 771 F. Supp. 2d 1138 (N.D. Cal. 2010), vacated in part on other grounds on
                                           7     reconsideration, 771 F. Supp. 2d 1156 (N.D. Cal. 2011) .........................................................13
                                           8   L.A. Taxi Coop., Inc. v. Uber Techs., Inc.,
                                                  114 F. Supp. 3d 852 (N.D. Cal. 2015) ....................................................................................6, 7
                                           9
                                               LivePerson, Inc. v. [24]7.ai, Inc.,
                                          10      No. 17-CV-01268-JST, 2018 WL 5849025 (N.D. Cal. Nov. 7, 2018) .......................................6
                                          11   Long v. Graco Children’s Prods. Inc.,
                                                  No. 13–cv–01257–WHO, 2013 WL 4655763 (N.D. Cal. Aug. 26, 2013) ...............................11
                                          12
F ENWICK & W EST LLP




                                               Maya v. Centex Corp.,
                       ATTORNEYS AT LAW




                                          13     658 F.3d 1060 (9th Cir. 2011).....................................................................................................5
                                          14   Norcia v. Samsung Telecommunications Am., LLC,
                                                  No. 14-CV-00582-JD, 2018 WL 4772302 (N.D. Cal. Oct. 1, 2018) ....................................9, 10
                                          15
                                               Palmer v. Apple Inc.,
                                          16      No. 5:15-CV-05808-RMW, 2016 WL 1535087 (N.D. Cal. Apr. 15, 2016) .............................15
                                          17   Papasan v. Dometic Corp.,
                                                  No. 16-CV-02117-HSG, 2017 WL 4865602 (N.D. Cal. Oct. 27, 2017) ....................................4
                                          18
                                               Rutledge v. Hewlett-Packard Co.,
                                          19      238 Cal. App. 4th 1164 (2015) ...................................................................................................9
                                          20   Singh v. Google Inc.,
                                                  No. 16-CV03734-BLF, 2017 WL 2404986 (N.D. Cal. June 2, 2017) ......................................14
                                          21
                                               Taragan v. Nissan N. Am., Inc.,
                                          22      No. C 09-3660 SBA, 2013 WL 3157918 (N.D. Cal. June 20, 2013) .......................................12
                                          23   Williams v. Yamaha Motor Co.,
                                                  851 F.3d 1015 (9th Cir. 2017).................................................................................................8, 9
                                          24
                                               Wilson v. Hewlett-Packard Co.,
                                          25      668 F.3d 1136 (9th Cir. 2012)...........................................................................................8, 9, 10
                                          26   RULES
                                          27   Fed. R. Civ. P. 8(a)..........................................................................................................................10
                                          28   Fed. R. Civ. P. 9(b) ...............................................................................................................9, 10, 14

                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                                              iii                              Case No.: 3:18-cv-02006-EMC
                                                 Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 5 of 19



                                           1                                            INTRODUCTION

                                           2          Plaintiffs’ Opposition (Dkt. No. 63) (“Opp.”) hammers away at allegations of dire risks of

                                           3   intrusions that never happened and never will. In doing so, it pounds on the wrong nail. For the

                                           4   purposes of this motion, the Court must accept as true Plaintiffs’ allegations that serious

                                           5   vulnerabilities may have once existed in Symantec antivirus products. But the Court must also

                                           6   accept both that Symantec fully repaired them years ago (First Amended Complaint (“FAC”)

                                           7   ¶ 4), and that Plaintiffs cannot plead any adverse impact from them. Plaintiffs cannot establish

                                           8   that they suffered any actual, concrete, particularized, non-hypothetical injury. They have no

                                           9   answer to the Ninth Circuit’s holding in Cahen v. Toyota Motor Corp., 717 F. App’x 720 (9th

                                          10   Cir. 2017), that a mere allegation of “overpayment” is insufficient to establish standing in a case

                                          11   asserting a software vulnerability that has never manifested. Indeed, this District recently

                                          12   reiterated the same conclusion, dismissing another Project Zero disclosure case in In re Apple
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Processor Litig., No. 5:18-cv-00147-EJD, 2019 WL 79035, at *2 (N.D. Cal. Jan. 2, 2019)

                                          14   (hereafter “Apple Processor”). Plaintiffs’ lack of standing, alone, dooms their case.

                                          15          Plaintiffs’ FAC fails for several other and often related reasons. Plaintiffs’ fraud claims

                                          16   under the Consumer Legal Remedies Act (“CLRA”), False Advertising Law (“FAL”), and Unfair

                                          17   Competition Law (“UCL”) fail because Plaintiffs cannot identify a false, actionable statement

                                          18   upon which they relied. Further, Plaintiff cannot establish that Symantec had a duty to disclose

                                          19   the alleged vulnerabilities, which Plaintiffs admit did not pose a safety hazard. In the absence of

                                          20   any allegation that the potential vulnerabilities interfered with Plaintiffs’ successful use and

                                          21   renewal of their purchases, Plaintiffs fail to allege any physical impact on the central functioning

                                          22   of their software sufficient to impose such a duty.

                                          23          Similarly, Plaintiffs’ Song-Beverly Warranty Act (“SBA”) claim fails because Plaintiffs,

                                          24   who used and repeatedly renewed their software without incident, fail to establish that the

                                          25   software was not reasonably suited for ordinary use. Their inability to plead that they purchased

                                          26   the software in California is an independent bar to the SBA claim. Plaintiffs’ “unfair” UCL claim

                                          27   fails to establish any “unfair” business practice, and whatever “unfair” conduct it does identify

                                          28   overlaps with Plaintiffs’ untenable fraud claims. Plaintiffs’ unjust enrichment claim is also

                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                          1                       Case No.: 3:18-cv-02006-EMC
                                                    Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 6 of 19



                                           1   duplicative of and similarly fails with their other claims.

                                           2            Symantec respectfully requests that this Court dismiss Plaintiffs’ claims with prejudice.

                                           3                                               ARGUMENT

                                           4   I.       PLAINTIFFS LACK ARTICLE III STANDING

                                           5            Plaintiffs’ lack of standing is dispositive of the entire action. Contrary to the Opposition’s

                                           6   assertion (at 6) that “general allegations of injury” are sufficient, the Supreme Court requires that

                                           7   to establish standing “[a]t the pleading stage, the plaintiff must clearly allege facts demonstrating

                                           8   each element” of a concrete, particularized, and actual injury that is neither speculative nor

                                           9   hypothetical. Apple Processor, 2019 WL 79035, at *2 (citing Spokeo, Inc. v. Robins, 136 S. Ct.

                                          10   1540, 1547 (2016)). The FAC does not do so.

                                          11            The present case is especially remarkable for the facts Plaintiffs cannot allege. Plaintiffs

                                          12   acknowledge that Symantec had closed the alleged vulnerabilities by September 19, 2016 (Opp.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   at 1), before they could be exploited against Plaintiffs or anyone else. Given this admission, it is

                                          14   no exaggeration to say that Plaintiffs have alleged less by way of actual or potential injury than in

                                          15   any of the cases cited in the parties’ briefs—none of which involved an alleged defect that was

                                          16   fully fixed before it ever manifested to anyone. Here, Plaintiffs do not assert that they suffered

                                          17   any intrusion or disruption of their computers, diminution in performance, reduction in resale

                                          18   value, cost for repair, loss of use, or ongoing risk or threat of future intrusion. Lacking any of

                                          19   these potential indicia of actual diminution in value, Plaintiffs rely solely on the theory that they

                                          20   “overpa[id]” or “would not have purchased” the product had they known of the alleged

                                          21   vulnerabilities. Opp. at 7. But that ipse dixit, without more, cannot establish diminution in value

                                          22   and cannot support standing when a product is not alleged to have malfunctioned even once.

                                          23            The Ninth Circuit made clear in Cahen that dismissal for lack of standing is required when

                                          24   “allegations that the [allegedly defective products] are worth less are conclusory and unsupported

                                          25   by any facts.” Cahen, 717 F. App’x at 723. The Opposition has no response to the Ninth

                                          26   Circuit’s decision. It simply ignores it. And in attempting to distinguish the district court’s

                                          27   dismissal, Plaintiffs ignore that the Cahen plaintiffs asserted and lost on precisely the same theory

                                          28   of standing being asserted here: that had they known of the software’s alleged vulnerability, “they

                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                           2                       Case No.: 3:18-cv-02006-EMC
                                                 Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 7 of 19



                                           1   would not have purchased their [vehicles] or would not have paid as much as they did to purchase

                                           2   them.” Cahen v. Toyota Motor Corp., 147 F. Supp. 3d 955, 966 (N.D. Cal. 2015) (alteration in

                                           3   original). The Cahen decisions establish the rule that “when economic loss is predicated solely

                                           4   on how a product functions, and the product has not malfunctioned, . . . something more is

                                           5   required than simply alleging an overpayment for a ‘defective’ product.” Id. at 970; Symantec’s

                                           6   Motion to Dismiss Plaintiffs’ First Amended Complaint (Dkt. No. 61) (“Motion”) at 9-11.

                                           7          Plaintiffs do not dispute that the FAC fails to plead “something more” than the bare

                                           8   conclusions that they “overpa[id]” for or “would not have purchased” the product. Opp. at 7-8.

                                           9   Instead, they assert that they are exempt from that requirement because they are not asserting a

                                          10   diminution in resale value due to the “market effect” of the risk of future malfunction. Id. at 9.

                                          11   By Plaintiffs’ theory, the necessity of pleading facts to substantiate an overpayment claim is

                                          12   unnecessary except where a party is claiming such potential reduction in resale value. Id. at 10.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Plaintiffs have it backwards. Pleading facts showing a real decline in market value—or,

                                          14   alternatively, facts showing an imminent risk of hacking or malfunction, or facts showing

                                          15   degradation of performance—are among the potential ways to add the “something more” needed

                                          16   to substantiate a bare claim of “overpayment.” See Cahen, 147 F. Supp. 3d at 970. That there is

                                          17   no resale market for Plaintiffs’ purchases does not immunize Plaintiffs from having to allege

                                          18   some facts showing actual, concrete, non-hypothetical injury.

                                          19          Judge Davila’s recent decision in Apple Processor cements this principle, again in a case

                                          20   alleging that a design defect created vulnerability to hacking. There, purchasers sued Apple for

                                          21   failing to disclose allegedly defective designs that Project Zero uncovered and reported to have

                                          22   rendered Apple’s CPUs vulnerable to the catastrophic “Spectre” and “Meltdown” exploits. Apple

                                          23   Processor, 2019 WL 79035, at *1-2. Though Apple had released a patch, plaintiffs cited reports

                                          24   that it substantially degraded performance and was only partially effective. Id. at *3. The court

                                          25   dismissed for lack of standing because plaintiffs had failed to allege that their devices were ever

                                          26   infiltrated or that they had downloaded the update or individually suffered degradation. Id. at *3-

                                          27   5. Relying on Cahen, the court flatly rejected plaintiffs’ argument that merely alleging the

                                          28   “overpaying for goods based upon alleged misrepresentations by a manufacture satisfies the

                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                          3                      Case No.: 3:18-cv-02006-EMC
                                                 Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 8 of 19



                                           1   injury-in-fact requirement for Article III.” Id. at *4.

                                           2             Like the plaintiffs in Cahen, Plaintiffs here do not allege facts to show their iDevices
                                                         are worth less than what they paid for them. . . . Plaintiffs do not allege that
                                           3             Meltdown and Spectre posed such an immediate risk that they were forced to replace
                                                         or discontinue use of their iDevices. Nor do Plaintiffs allege that they were forced
                                           4             to replace or discontinue use of their iDevices due to the alleged degradation in
                                                         performance. Instead, Plaintiffs assert conclusory allegations that they “would not
                                           5             have purchased [their] iDevices or paid the prices they did.” Therefore, the court
                                                         rejects Plaintiffs’ diminution in value argument.
                                           6

                                           7   Id. at *5 (alterations in original and added). Notably, the lack of injury in the present case is even

                                           8   more compelling than in Apple Processor. Here, there is no allegation of any continuing

                                           9   vulnerability, nor of any degradation of performance by the curative updates that Symantec

                                          10   issued.

                                          11             In contrast to Cahen and Apple Processor, none of the decisions that Plaintiffs rely on

                                          12   involve—much less approve of—standing to sue based on undisclosed design defects that
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   allegedly created vulnerability to hacking. Plaintiffs refer to a pre-Cahen decision by Judge

                                          14   Davila that distinguished the “something more” requirement as applicable to product defect cases

                                          15   rather than to false labeling cases. In re LinkedIn User Privacy Litig., No. 5:12-cv-03088-EJD,

                                          16   2014 WL 1323713 (N.D. Cal. Mar. 28, 2014). But the present case does allege a design defect.

                                          17   In any event, the LinkedIn decision has been eclipsed by Judge Davila’s post-Cahen ruling in

                                          18   Apple Processor on facts far more resonant with this action.

                                          19             Plaintiffs’ references to Papasan v. Dometic Corp., No. 16-CV-02117-HSG, 2017 WL

                                          20   4865602 (N.D. Cal. Oct. 27, 2017) are puzzling. Opp. at 9. That case followed Cahen. See

                                          21   Motion at 11. Without limiting its holding to economic or “market effects,” Papasan held that

                                          22   conclusory allegations of overpayment cannot establish standing; something more specific was

                                          23   required. 2017 WL 4865602, at *6-7. It dismissed because the plaintiff failed “to articulate any

                                          24   particularized facts showing that she suffered tangible losses—economic, functional or

                                          25   otherwise—from having purchased an allegedly defective Dometic refrigerator.” Id. at *6.

                                          26   Indeed, because Ms. Papasan, like Plaintiffs Beyer and Cheslow here, had “at all times used [their

                                          27   product] for the purpose for which it was intended without any apparent problem,” (id. (internal

                                          28   quotation marks omitted)), they all lacked ability to assert that they did not get the value they paid

                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                             4                       Case No.: 3:18-cv-02006-EMC
                                                 Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 9 of 19



                                           1   for.

                                           2          Maya v. Centex Corp., 658 F.3d 1060, 1065-66 (9th Cir. 2011), did not involve a software

                                           3   vulnerability or any other product defect that failed to manifest. It involved misrepresentations

                                           4   and concealments by developers who, while representing they were building stable family

                                           5   neighborhoods, were actually selling and financing homes to persons at high risk of foreclosure

                                           6   and abandonment. This caused “a substantial loss of value to [plaintiffs’] surrounding homes”

                                           7   that “drastically altered the desirability of their properties.” Id. at 1066. To be sure, the Ninth

                                           8   Circuit framed its ruling in terms of plaintiffs’ standing to recover where they paid more for their

                                           9   homes than they were worth. But it did so in the context of specific factual allegations

                                          10   substantiating diminution of value to owners duped out of their lifetime’s investments as their

                                          11   neighborhoods crumbled. No similar facts showing actual diminution in value exists here—just

                                          12   hypothetical exposure to risks that never occurred. Again, Plaintiffs have no answer to the
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   distinction between the Ninth Circuit cases that rely on a diminution in value theory where there

                                          14   are actual factual allegations of such, and cases that reject that theory where all that is alleged is a

                                          15   potential vulnerability that never manifested. Motion at 8, n.3.

                                          16          Finally, Plaintiffs selectively quote from In re Chrysler-Dodge-Jeep Ecodiesel Mktg.,

                                          17   Sales Practices and Prod. Liab. Litig. (“EcoDiesel”), 295 F. Supp. 3d 927 (N.D. Cal. 2018),

                                          18   ignoring the key distinguishing features explained in Symantec’s Motion (at 10-11).

                                          19   EcoDiesel’s discussion of why Cahen did not control in that case shows exactly why Cahen does

                                          20   control here. EcoDiesel recognized that, in Cahen, “the Ninth Circuit concluded that the

                                          21   plaintiffs’ overpayment allegations were ‘conclusory and unsupported by any facts.’” Id. at 950.

                                          22   EcoDiesel expressly recognized that “something more” is required when a plaintiff only alleges

                                          23   that software “could be hacked in the future,” and when “the product has not malfunctioned.” Id.

                                          24   (emphases in original). By contrast, EcoDiesel itself involved vehicles that all were already

                                          25   malfunctioning by failing to deliver the promised low emission/high torque that had been the

                                          26   cornerstone of their value. EcoDiesel included “concrete allegations of a current universal

                                          27   vehicle defect [which] plausibly and specifically support an overpayment theory of injury” (id.)

                                          28   distinguishing that case from the bare allegation of overpayment in Cahen and here.

                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                           5                       Case No.: 3:18-cv-02006-EMC
                                                Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 10 of 19



                                           1           In sum, this Motion assumes that the software at one time had vulnerabilities, and that

                                           2   Plaintiffs would not have purchased it had they known. But if true, that could establish only

                                           3   causation. To have standing, Plaintiffs must also plead actual, concrete facts, not hypotheses,

                                           4   establishing that their software was not worth what they paid for it. No such facts exist here.

                                           5   Hence this Court lacks Article III standing and must dismiss.

                                           6   II.     PLAINTIFFS’ FRAUD CLAIMS SHOULD BE DISMISSED
                                           7
                                                       A.     Plaintiffs Fail to Identify Any False, Actionable, Non-Puffing Statement upon
                                           8                  which They Relied
                                           9           Plaintiffs’ affirmative misrepresentation claims fail because (1) all of the statements that
                                          10   Plaintiffs allege they reviewed prior to purchase constitute non-actionable puffery, and (2) even if
                                          11   Plaintiffs could provide a non-puffing statement upon which they relied (they do not), they fail to
                                          12   establish that such statement is false. See Motion at 13-18.
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13           Plaintiffs agree (Opp. at 13), that to be actionable, a statement must be a “specific and
                                          14   measurable claim, capable of being proved false or of being reasonably interpreted as a statement
                                          15   of objective fact.” MTD Order at 7-11. As outlined in the Motion (at 13-17), Plaintiffs fail to
                                          16   identify any specific, measurable claims that are false. Plaintiffs argue only that “industry-
                                          17   leading” is actionable. Opp. at 13-14. Plaintiffs fail to address the remaining statements upon
                                          18   which they purportedly relied and thus concede that they constitute non-actionable puffery that is
                                          19   not false.
                                          20           Plaintiffs argue that, in the full context of Symantec’s representations, “industry-leading”
                                          21   is not puffery. Id. at 13-15. Yet, Plaintiffs fail to identify any specific, actionable representations
                                          22   made along with the “industry-leading” statement. That distinguishes this case from L.A. Taxi
                                          23   Coop., Inc. v. Uber Techs., Inc., 114 F. Supp. 3d 852 (N.D. Cal. 2015) where “industry-leading”
                                          24   appeared amongst numerous other measurable representations that included “‘specific’
                                          25   assertions” and comparisons that “describe[d] ‘absolute characteristics’ of Uber’s services that
                                          26   could be tested.” Id. at 861. Plaintiffs here do not identify any such quantifiable, specific
                                          27   assertions that describe absolute or measurable characteristics of Symantec’s products. And
                                          28   Plaintiffs’ reliance on LivePerson, Inc. v. [24]7.ai, Inc., No. 17-CV-01268-JST, 2018 WL

                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                           6                      Case No.: 3:18-cv-02006-EMC
                                                Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 11 of 19



                                           1   5849025, at *5 (N.D. Cal. Nov. 7, 2018) is misplaced for the same reason. Opp. at 13-14.

                                           2   Plaintiffs identify no statement, which in the context of other challenged statements, conveys a

                                           3   message about the software, which states an objective and measurable fact.

                                           4          Plaintiffs nonetheless argue that the term “industry-leading” is “contextualized” by the

                                           5   alleged representation that Symantec’s software is “award-winning.” Opp. at 14. This argument

                                           6   is baseless. As an initial matter, Plaintiffs fail to explain how the “award-winning” representation

                                           7   “contextualize[s]” “industry-leading” such that it no longer constitutes non-actionable puffery.

                                           8   Second, “award-winning protection” is itself non-actionable puffery. Motion at 17. Plaintiffs cite

                                           9   no cases to the contrary. Third, even if “award-winning” could ever be actionable, there is no

                                          10   allegation that such representation is false here. In re Apple Inc. Device Performance Litig., No.

                                          11   18-md-02827-EJD, 2018 WL 4772311, at *15 (N.D. Cal. Oct. 1, 2018). As Plaintiffs point out,

                                          12   Symantec did win awards, and it listed them. Opp. at 14:7-9; see also Exh. A to the Declaration
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   of Molly Melcher in Support of Defendant Symantec Corp.’s Motion) (Dkt. No. 61-2). To the

                                          14   extent that the “award-winning” representation could provide “additional details [that] provide the

                                          15   basis for a specific and measurable claim,” Opp. at 14:20, that is a claim that the parties agree to

                                          16   be true, and that cannot render “industry-leading” false. Indeed, if the plaintiff in L.A. Taxi had

                                          17   admitted that Uber’s claim to having “the strictest safety standards” was actually true, could that

                                          18   true claim then have rendered Uber’s claim that it was also “industry leading” actionable? Of

                                          19   course not.

                                          20          Plaintiffs’ argument that a consumer might infer “award-winning” meant “industry best

                                          21   practices” fails for the same reason that “industry-leading” cannot be reinterpreted to mean “best

                                          22   practices.” See Motion at 16-17. Moreover, the FAC fails to allege that Plaintiffs interpreted

                                          23   “award-winning” or “industry-leading” to mean “best practices.” See generally FAC. In all

                                          24   events, as described in detail in the Motion, a claim of “best practices” is also puffery. Motion at

                                          25   16-17. For all these reasons, Plaintiffs cannot convert the amorphous, ambiguous claim of

                                          26   “industry-leading” into a provable, actionable claim, even hypothesizing that some customer

                                          27   might infer it meant “best practices.” Id. at 16. The term is simply too indeterminate to be relied

                                          28   upon, as a matter of law.

                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                          7                      Case No.: 3:18-cv-02006-EMC
                                                   Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 12 of 19



                                           1            Plaintiffs lastly fail in arguing that “industry-leading” is rendered actionable by the

                                           2   alleged representation that consumers would receive “automatic updates.” Opp. at 9; FAC ¶¶ 22,

                                           3   23. First, this Court already concluded that “automatic updates,” like other general product

                                           4   descriptions, is non-actionable. MTD Order at 11:10-16; see also Motion at 14:1-10. Second, the

                                           5   FAC makes no allegation that Symantec failed to deliver, as it represented, “automatic updates”

                                           6   for newly discovered viruses or malware. The packaging states only that “[a]s long as your

                                           7   subscription remains active, you will automatically receive security updates and new product

                                           8   features.” FAC at 14. Plaintiffs do not allege that Symantec made any mention of third-party

                                           9   source code, much less of patches for it. See FAC. And Plaintiffs admit that Symantec did

                                          10   automatically issue updates for the alleged vulnerabilities once Project Zero reported them. Id. at

                                          11   ¶ 4. Finally, Plaintiffs do not even attempt to explain how such general representations could

                                          12   make “industry-leading” actionable or provide a basis to sue on the alleged “High Privilege
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   Defect.” See generally Opp. Nor could they.

                                          14            Because the FAC fails to allege any non-puffing representations, or any actual falsity,

                                          15   Plaintiffs’ affirmative misrepresentation claims should be dismissed.

                                          16            B.     Symantec Did Not Have a Duty to Disclose

                                          17            Plaintiffs’ omission claims fail both because the alleged omissions are not contrary to any

                                          18   affirmative misrepresentation, and because Symantec had no duty to disclose the alleged

                                          19   vulnerabilities. In re Apple Inc. Device Performance Litig., 2018 WL 4772311, at *15.1

                                          20            Under Wilson, a manufacturer’s duty to consumers is limited to its warranty obligations or

                                          21   a “safety issue.” Wilson v. Hewlett-Packard Co., 668 F.3d 1136, 1141 (9th Cir. 2012); Williams

                                          22   v. Yamaha Motor Co., 851 F.3d 1015, 1025 (9th Cir. 2017). And under Hodsdon v. Mars, Inc.,

                                          23   891 F.3d 857 (9th Cir. 2018), in the case of a defect “which manifested itself during the warranty

                                          24   period,” a duty to disclose may exist for a “[physical] defect . . . central to the product’s

                                          25   function.” Id. at 862-64. Here, Plaintiffs’ omission claims fail because there is no allegation of a

                                          26   safety issue or physical defect central to the product’s function, much less one that manifested

                                          27
                                               1
                                                Plaintiffs do not dispute and thereby concede that, to the extent Plaintiffs’ FAL claim is based
                                          28   on an omissions/failure to disclose theory, it fails as a matter of law. See Motion at 18 n.7.
                                                   DEFENDANT’S REPLY ISO MOTION TO
                                                   DISMISS PLAINTIFFS’ FAC                         8                      Case No.: 3:18-cv-02006-EMC
                                                Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 13 of 19



                                           1   during Symantec’s limited warranty period.

                                           2          Plaintiffs conclusorily assert that the defect need not render the product incapable of use.

                                           3   Opp. at 18. Yet, the Hodsdon court went to great pain to explain that Wilson remains good law.

                                           4   891 F.3d at 864. To comply with the stare decisis of Wilson, any incursion on its limitation of the

                                           5   duty to disclose to safety issues may extend only so far as necessary to accommodate Rutledge v.

                                           6   Hewlett-Packard Co., 238 Cal. App. 4th 1164 (2015) and Collins v. eMachines, Inc., 202 Cal.

                                           7   App. 4th 249 (2011). Thus, the Hodsdon court made clear that by “central functionality,” it

                                           8   meant defects of the severity of Rutledge and Collins, like “a computer chip that corrupts the hard

                                           9   drive, or a laptop screen that goes dark,” which in effect “renders those products incapable of use

                                          10   by any consumer.” See Hodsdon, 891 F.3d at 862-64 (emphasis added). Such critical failures,

                                          11   rendering the respective products incapable of use, are incomparable to the allegations here,

                                          12   where no computer or software has been broken or failed to function. Moreover, while no
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   degradation in function has been alleged here, either, if mere degradation, as opposed to

                                          14   incapacitation, were sufficient to establish a duty to disclose, the exception would swallow

                                          15   Wilson’s rule: this could create and impose an affirmative duty to disclose any issue that might

                                          16   conceivably detract from the future performance of any product.

                                          17          Plaintiffs argue that “there is no basis for Symantec’s assertion that the lack of an

                                          18   intrusion or malfunction” is evidence that the defect was not central to the product’s function.

                                          19   Plaintiffs’ unsupported assertion is contrary to logic. It also ignores the Ninth Circuit’s standard

                                          20   in Williams, 851 F.3d at 1028 (duty to disclose defect must rest on “more than merely

                                          21   ‘conjectural and hypothetical’” injuries). Motion at 20. Where the product worked as advertised

                                          22   for more than a decade with no alleged incidents, and was admittedly repaired before any impact

                                          23   on the product’s function, there is no source of facts or inference satisfying Rule 9(b)

                                          24   requirements sufficient to impose a duty to disclose. See id. at 19-20.

                                          25          Plaintiffs misplace their reliance on Norcia v. Samsung Telecommunications Am., LLC,

                                          26   No. 14-CV-00582-JD, 2018 WL 4772302 (N.D. Cal. Oct. 1, 2018), which was not a software

                                          27   vulnerability case, but involved Samsung’s “intentional[] program[ing of] the Galaxy S4 to fool

                                          28   benchmark apps and to create false perceptions regarding the speed and performance of these

                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                          9                       Case No.: 3:18-cv-02006-EMC
                                                   Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 14 of 19



                                           1   devices.” Id. at *1. In Norcia, unlike here, there were concrete allegations of diminished

                                           2   performance on precisely the benchmarks Samsung allegedly designed the devices to deceive. Id.

                                           3   at *1-2.2

                                           4            Recognizing that the failure to allege any manifestation of the alleged vulnerabilities may

                                           5   doom their omission claims, Plaintiff Beyer now attempts to rely on what the Opposition calls a

                                           6   “hard drive failure” coinciding with his Fifth Software Purchase. Opp. at 18; compare FAC ¶ 24.

                                           7   This Fifth Purchase, for which he received a refund, is irrelevant. As the FAC specifies, it is not

                                           8   at issue in this action. See id. at ¶ 24 n.21. Nor is there any allegation whatsoever that the alleged

                                           9   “hard drive failure” was associated with the alleged vulnerabilities or any exploitation thereof.

                                          10   See id. at ¶ 24; see also generally Opp.3

                                          11            Plaintiffs’ citation to an online forum is also futile. Opp. at 18. Plaintiffs casually refer to

                                          12   a forum for Norton Products that contains over 98,000 threads relating to dozens of products,
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   including those not at issue in this case and outside of the class period. FAC ¶ 39 n.61

                                          14   (purporting to characterize the content of the forum without any cite to any particular issue).

                                          15   Plaintiffs do not attempt to establish a connection between a single post and the alleged

                                          16   vulnerabilities. Plaintiffs’ allegation is not close to meeting the requirements of Rule 8(a), much

                                          17   less those of Rule 9(b).

                                          18            For these reasons and those identified in the Motion, Plaintiffs’ fraud claims fail.

                                          19   III.     PLAINTIFFS’ REMAINING CLAIMS SHOULD BE DISMISSED FOR FAILURE
                                                        TO STATE A CLAIM AS A MATTER OF LAW
                                          20

                                          21            A.     Plaintiffs Fail to State a Claim Under the Song-Beverly Warranty Act
                                          22            The Opposition still fails to demonstrate that the software (1) was unfit for the ordinary

                                          23   purpose for which it was used, and (2) was purchased by Plaintiffs at retail in California. The

                                          24   SBA claim therefore fails on each of these two grounds.

                                          25
                                               2
                                                 To the extent that Norcia implies a duty to disclose a defect causing mere degradation of a
                                          26   product, we note that no degradation is alleged here and also respectfully submit that would not
                                               afford proper respect to Wilson and the cases analyzed in Hodsdon.
                                          27   3
                                                 It is telling that Plaintiffs, in this second round of briefing on a second complaint, raise this idea
                                               for this first time. If Plaintiffs believed that the hard drive failure was a manifestation of the
                                          28   exploits, they would have so alleged. They did not. See generally FAC.
                                                   DEFENDANT’S REPLY ISO MOTION TO
                                                   DISMISS PLAINTIFFS’ FAC                        10                       Case No.: 3:18-cv-02006-EMC
                                                   Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 15 of 19



                                           1                   1.      Plaintiffs Fail to Establish the Software was Unfit for Ordinary Use

                                           2            The Opposition points to no facts in the FAC to support a claim that these software

                                           3   products lacked even the most basic degree of fitness for ordinary use. It suggests that “Plaintiffs

                                           4   have put forth specific details about the alleged defects and the resulting vulnerabilities,” Opp. at

                                           5   21, but cites to paragraphs that bear no relation to the functioning during Plaintiffs’ use. Instead,

                                           6   those paragraphs include high-level allegations regarding the potential severity of the alleged

                                           7   vulnerabilities, as assessed by Project Zero and as scored under the Common Vulnerability

                                           8   Scoring System. FAC ¶¶ 32, 34. These are descriptions of potential vulnerabilities in the

                                           9   abstract. The FAC lacks any allegation that the products Plaintiffs used did not perform as

                                          10   expected or were otherwise unfit for ordinary use. The FAC establishes quite the opposite, that

                                          11   both Plaintiffs used those products consistent with their ordinary use for years, repeatedly

                                          12   purchasing renewals. Id. at ¶¶ 22-26. Plaintiffs do not allege that their devices suffered from
F ENWICK & W EST LLP




                                               viruses, spyware, or other malware, let alone that the alleged vulnerabilities permitted such
                       ATTORNEYS AT LAW




                                          13

                                          14   attacks.4

                                          15            Plaintiffs’ allegations are distinguishable from those this Court discussed in In re Carrier

                                          16   IQ, Inc., 78 F. Supp. 3d 1051, 1109-10 (N.D. Cal. 2015) relating to the defective seatbelt buckle

                                          17   in Long v. Graco Children’s Prods. Inc., No. 13–cv–01257–WHO, 2013 WL 4655763 (N.D. Cal.

                                          18   Aug. 26, 2013). Opp. at 21-22. In Long, the plaintiff alleged that the buckle of the car seat he

                                          19   purchased was “unreasonably difficult or impossible to unlatch,” that he had to cut his child out

                                          20   of it with a knife, and that another car seat he subsequently purchased from the defendant suffered

                                          21   the same defect. 2013 WL 4655763, at *1. The Long plaintiff did not rely solely on allegations

                                          22   the car seat product line at issue bore potential risks; he instead alleged that the specific car seats

                                          23   he bought did not work. Id. Here, unlike in Long, Plaintiffs have not alleged that their software

                                          24   failed to perform as expected.

                                          25            The facts of this case more closely resemble those in Hauck v. Advanced Micro Devices,

                                          26
                                               4
                                                 At most, Plaintiff Beyer alleges in passing that he experienced “considerable slowdown of his
                                          27   operating system,” “suspecting a virus” at some unspecified time after installing products he
                                               returned and for which he was fully refunded and seeks no recovery here. Id. ¶ 24, n.21. This
                                          28   allegation is irrelevant and insufficient.
                                                   DEFENDANT’S REPLY ISO MOTION TO
                                                   DISMISS PLAINTIFFS’ FAC                        11                      Case No.: 3:18-cv-02006-EMC
                                                Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 16 of 19



                                           1   Inc., No. 18-CV-00447-LHK, 2018 WL 5729234, at *1 (N.D. Cal. Oct. 29, 2018). There the

                                           2   allegations did not, as Plaintiffs suggest, relate only to “the effect of security vulnerabilities on

                                           3   processor speeds and efficiencies.” Opp. at 22. The Hauck plaintiffs alleged that the defendant’s

                                           4   central processing units contained “cybersecurity flaws exposing the processors to attack” by the

                                           5   Spectre exploit. Hauck, 2018 WL 5729234, at *1. The plaintiffs defined the defect as “20 years

                                           6   of serious security vulnerabilities . . . which allows hackers to steal sensitive data.” Id. at *5

                                           7   (internal quotation marks omitted, alterations in original). In dismissing plaintiffs’ SBA claim,

                                           8   the court concluded that “whether the Defect is Spectre, security vulnerabilities created by

                                           9   AMD’s design, or 20 years of serious security vulnerabilities, . . . the CAC contains no allegation

                                          10   that the basic functionality of the processors has been compromised by the Defect . . . fail to work

                                          11   at all, or fail to work even a majority of the time.” Id. at *8 (internal quotation marks omitted).

                                          12   That the plaintiffs alleged that patches to fix the alleged vulnerabilities decreased processor speed
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   was thus tangential to the core allegation which the court rejected: that a potential vulnerability

                                          14   rendered the CPUs unfit for their ordinary purpose.

                                          15           Like in Hauck, Plaintiffs here claim that alleged vulnerabilities exposed them to serious

                                          16   security vulnerabilities, without alleging that Plaintiffs’ products or data were compromised in

                                          17   any way. See also Taragan v. Nissan N. Am., Inc., No. C 09-3660 SBA, 2013 WL 3157918, at *1

                                          18   (N.D. Cal. June 20, 2013) (dismissing SBA claim where plaintiffs alleged a vehicle defect could

                                          19   result in the vehicle rolling away but where no plaintiffs experienced a rollaway). Plaintiffs’

                                          20   allegations of unfitness mirror those in Hauck and Taragan and similarly fail.

                                          21                   2.      Plaintiffs Fail to Establish They Purchased the Software in California
                                          22           Independently, the Opposition fails to identify allegations in the FAC establishing that

                                          23   Plaintiffs purchased their products at retail in California, as required under the SBA. Plaintiff

                                          24   Beyer concedes his Third Software purchase did not occur at retail in California. Opp. at 20 n.4.

                                          25   Plaintiffs’ SBA claim therefore rests on online purchases of the Beyer Second Software and the

                                          26   Cheslow First and Second Softwares. FAC ¶¶ 22, 25-27.

                                          27           The parties agree that Plaintiffs’ claim rests on the following allegations: (1) Symantec’s

                                          28   principal place of business is in California; (2) Symantec’s EULAs invoke California and “do not

                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                           12                      Case No.: 3:18-cv-02006-EMC
                                                Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 17 of 19



                                           1   provide any terms and conditions that would contravene the presumption of a shipment contract

                                           2   under California law”; and (3) Plaintiffs’ online purchases were completed when Symantec

                                           3   processed their financial information and provided a link to download the software. Id. at ¶¶ 22-

                                           4   27; Opp. at 20. But these allegations remain insufficient, because Plaintiffs never allege that the

                                           5   acts underlying completion of Symantec’s performance occurred in California. MTD Order at

                                           6   18. At most, Plaintiffs allege Symantec has a presence in California and, separately, that

                                           7   Symantec completed the purchase through its website. Id. Plaintiffs fail to connect these facts so

                                           8   as to place Symantec’s actual actions in completing the purchase in California as the SBA

                                           9   requires.

                                          10          In an attempt to cure this deficiency, Plaintiffs cite to two cases to suggest that

                                          11   Symantec’s EULAs provide a basis for concluding that the purchase at issue occurred in

                                          12   California. See Opp. at 19-20 (citing Darling v. Green, No. CV 12-362 PSG (SPX), 2013 WL
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   11323320, at *1 (C.D. Cal. Sept. 25, 2013) and Ambers v. Beverages & More, Inc., 236 Cal. App.

                                          14   4th 508, 516 (2015)). Both cases miss the point. In both Darling and Ambers, the courts assessed

                                          15   whether contracts underlying product purchase qualified as shipment or delivery contracts under

                                          16   California law, so as to determine where title to the product passed. Darling, 2013 WL

                                          17   11323320 at *6 (concluding, despite contract’s ambiguity, that the parties entered into a shipment

                                          18   contract, under which title passed in Arizona when the plaintiffs inspected the vehicle and left an

                                          19   initial payment at the retailer in Arizona); Ambers, 236 Cal. App. 4th at 515-516 (holding that the

                                          20   defendant’s website terms and conditions were delivery contracts providing that title passed to the

                                          21   purchaser at the time her credit card was charged). Here, the issue is not whether the EULAs

                                          22   qualify as a delivery or shipment contract. Rather, assuming, as Plaintiffs argue, that the EULAs

                                          23   are shipment contract such that title to the software passed at the time Symantec processed

                                          24   Plaintiffs’ payments, Plaintiffs still have not alleged titled passed in California. As this Court has

                                          25   recognized, assuming the EULAs are a shipment contract, Plaintiffs still must allege that

                                          26   Symantec “shipped” the products—i.e. completed its performance—from California. MTD

                                          27   Order at 18; Kowalsky v. Hewlett-Packard Co., 771 F. Supp. 2d 1138, 1155 (N.D. Cal. 2010)

                                          28   (rejecting allegation that SBA covered online order from California corporation), vacated in part

                                                DEFENDANT’S REPLY ISO MOTION TO
                                                DISMISS PLAINTIFFS’ FAC                          13                      Case No.: 3:18-cv-02006-EMC
                                                   Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 18 of 19



                                           1   on other grounds on reconsideration, 771 F. Supp. 2d 1156 (N.D. Cal. 2011). The FAC still

                                           2   lacks any such allegation, and the Court should therefore again dismiss the SBA claim.

                                           3            B.     Plaintiffs Fail to State a Claim Under the UCL

                                           4            Plaintiffs’ UCL claims also fail. Plaintiffs’ claims under the “fraudulent” prong of the

                                           5   UCL fail for the reasons stated above in Section II. Additionally, the Opposition confirms that

                                           6   their claims under the “unlawful” prong of the UCL are also predicated on their flawed

                                           7   allegations that Symantec has violated the CLRA and FAL. Opp. at 22. The “unlawful” claims

                                           8   thus also fail for the reasons provided above.

                                           9            Nor has the Opposition saved the claims of an “unfair” practice under the UCL. First,

                                          10   Plaintiffs’ “unfair” claims fail because they “overlap entirely” with the allegations of fraudulent

                                          11   conduct by Symantec, and thus fail for the same reasons as the fraud claims. Hadley v. Kellogg

                                          12   Sales Co., 243 F. Supp. 3d 1074, 1104-05 (N.D. Cal. 2017) (dismissing unfair prong UCL claim
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   where it overlapped entirely with plaintiff’s fraud claim); In re Actimmune Mktg. Litig., No. C

                                          14   08–02376 MHP, 2009 WL 3740648, at *14 (N.D. Cal. Nov. 6, 2009), aff’d, 464 F. App’x 651

                                          15   (9th Cir. 2011).5

                                          16            Even if they did not entirely overlap, Plaintiffs’ “unfair” claims also fail both substantive

                                          17   tests courts apply to assess such claims. Apart from the overlapping allegations, Plaintiffs’

                                          18   “unfair” claims merely parrot the legal elements of those tests. This is insufficient. Under the

                                          19   balancing test,6 absent an affirmative misrepresentation or any legal duty to disclose product

                                          20   characteristics, Plaintiffs cannot identify any conduct by Symantec that “offend[s] an established

                                          21   public policy” and is “immoral, unethical, oppressive or unscrupulous and causes injury to

                                          22
                                               5
                                          23     Plaintiffs’ reliance on Haskins to suggest their unfair claims do not overlap entirely with their
                                               fraud claims is misplaced. See Opp. at 23 (citing Haskins v. Symantec Corp., No. 13-CV-01834-
                                          24   JST, 2013 WL 6234610, at *8 (N.D. Cal. Dec. 2, 2013)). In Haskins, the Court dismissed the
                                               entirety of the UCL and FAL claims under its Rule 9(b) analysis, and the Ninth Circuit affirmed.
                                          25   Id. at *7. The court’s subsequent analysis of the UCL claim is dicta and, in view of the court’s
                                               dismissal of that entire complaint, does not support a conclusion that Plaintiffs’ unfair prong
                                          26   claim can survive here.
                                               6
                                                 Contrary to Plaintiffs’ assertions that the balancing inquiry “is not suited for the motion to
                                          27   dismiss stage,” courts frequently grant motions to dismiss even after engaging in this balancing
                                               inquiry. See, e.g., Singh v. Google Inc., No. 16-CV03734-BLF, 2017 WL 2404986, at *4 (N.D.
                                          28   Cal. June 2, 2017); Cullen v. Netflix, Inc., 880 F. Supp. 2d 1017, 1029 (N.D. Cal. 2012).

                                                   DEFENDANT’S REPLY ISO MOTION TO
                                                   DISMISS PLAINTIFFS’ FAC                        14                      Case No.: 3:18-cv-02006-EMC
                                                   Case 3:18-cv-02006-EMC Document 65 Filed 01/25/19 Page 19 of 19



                                           1   consumers” that outweighs any potential benefit. Palmer v. Apple Inc., No. 5:15-CV-05808-

                                           2   RMW, 2016 WL 1535087, at *6 (N.D. Cal. Apr. 15, 2016); Hodsdon, 891 F.3d at 867

                                           3   (dismissing “unfair” claim on the pleadings because a “failure to disclose information [defendant]

                                           4   had no duty to disclose in the first place is not substantially injurious, immoral, or unethical”).7

                                           5            Similarly, under the Cel-Tech test, while Plaintiffs make conclusory claims that

                                           6   Symantec’s conduct violates public policy underlying the CLRA, SBA, and FAL, neither the

                                           7   FAC nor Opposition identify any specific policy that could extend the reach of these statutes

                                           8   where, as here, Symantec has not violated their terms by any actionable misrepresentations or

                                           9   omissions. Cel-Tech Commc’ns, Inc. v. Los Angeles Cellular Tel. Co., 20 Cal. 4th 163, 186–87

                                          10   (1999). The Court should dismiss Plaintiffs’ UCL claims.

                                          11            C.     Plaintiffs Fail to State a Claim for Quasi-Contract/Unjust Enrichment

                                          12            The Opposition does not refute that Plaintiffs cannot assert a quasi-contract claim to
F ENWICK & W EST LLP
                       ATTORNEYS AT LAW




                                          13   “salvage a product defect claim that [they] cannot otherwise plead.” Haskins v. Symantec Corp.,

                                          14   No. 13-CV-01834-JST, 2014 WL 2450996, at *4 (N.D. Cal. June 2, 2014). Even assuming the

                                          15   FAC sufficiently pleads reliance (and it does not), Plaintiffs have failed to plead the other

                                          16   elements of their claims, including any actionable misrepresentation or omission. Their quasi-

                                          17   contract claim predicated on those claims thus also fails. See Motion at 25.

                                          18   IV.      CONCLUSION
                                          19            For these reasons and those in the Motion, Symantec respectfully requests that the Court

                                          20   dismiss all Counts of the Complaint for lack of Article III standing, or in the alternative for failure

                                          21   to state a claim upon which relief may be granted.

                                          22   Dated: January 25, 2019                        FENWICK & WEST LLP
                                          23

                                          24                                                  By: /s/ Laurence F. Pulgram
                                                                                                  Laurence F. Pulgram
                                          25
                                                                                                   Attorneys for Defendant Symantec Corporation
                                          26
                                               7
                                                Plaintiffs’ again rely incorrectly on Haskins to suggest that their alleged overpayment for the
                                          27   software constitutes harm sufficient to satisfy the balancing test. Opp. at 23. The language
                                               Plaintiffs rely on is dicta and predates Cahen, which, as discussed above, reaches the opposite
                                          28   conclusion and defeats Plaintiffs’ claims here.
                                                   DEFENDANT’S REPLY ISO MOTION TO
                                                   DISMISS PLAINTIFFS’ FAC                       15                      Case No.: 3:18-cv-02006-EMC
